Case: 1:16-cv-10651 Document #: 77-2 Filed: 09/06/19 Page 1 of 4 PageID #:442




                         EXHIBIT B
         Case: 1:16-cv-10651 Document #: 77-2 Filed: 09/06/19 Page 2 of 4 PageID #:442




                    IN THE UNITED STATES DISTRICT COURT FOR
                         NORTHERN DISTRICT OF ILLINOIS

Scott Dolemba,                                       )
on behalf of Plaintiff and the class members         )
                                                     )
                        Plaintiff,                   )             Case No.: 16 C 10651
                                                     )
              v.                                     )
                                                     )
Fora Financial, LLC and Fora Financial               )
Holdings, LLC,                                       )
                                                     )
                        Defendants.                  )



                            DECLARATION OF DOROTHY SUE MERRYMAN

         I, Dorothy Sue Merryman, declare under penalty of perjury, as provided for by 28 U.S.C.

  § 1746, that the following statements are true:

         1.        I have personal knowledge of the facts stated in this declaration and can

  competently testify to the same.

         2.        I am a Project Manager for Class-Settlement.com (“Class Settlement”).

         3.        Class Settlement provides claims administration services, including class

  notification, claims processing, and distribution services.

         4.        At the request of Plaintiff’s counsel, I coordinated the distribution of the

  settlement check in this case by U.S. Mail, and have knowledge of what work was performed.

         5.        I previously provided an affidavit in this matter regarding the Notice distribution to

  Settlement Class Members. This is a supplemental affidavit in support of the final accounting.

         6.        On January 22, 2019, Class-Settlement received deposit in the amount of

  $264,025.00, to establish the Dolemba v Fora Financial Settlement Fund.
       Case: 1:16-cv-10651 Document #: 77-2 Filed: 09/06/19 Page 3 of 4 PageID #:442




       7.     On February 6, 2019, in accordance with the Court’s Order, Class-Settlement

issued checks to the 3,323 confirmed claimants representing 33,495 calls. Each Settlement

Class Member received a check for a pro rata distribution of the Dolemba v Fora Financial

Settlement Fund for each unique cell phone number and for each phone call that was placed

by or on behalf of Defendants. Each pro rata share was worth $7.88. Each check in the Initial

Settlement Payment had a void date of April 8, 2019.

      8.      A total of 341 checks were returned as undeliverable, with no forwarding

information. Additional address information was provided by the U.S. Postal Service, or was

located for 198 members through additional address research, and checks were remailed to

these Settlement Class Members as soon as administratively practicable. For the remaining

143 checks, no forwarding address information was available, and the checks were not

remailed.

       9.     As of April 9, 2019, a total of 2,468 checks were presented for payment, for a

total distribution to the Class of $ 229, 292.24.

       10.    As of April 9, 2019, $34,732.76 remained in the Settlement Fund, including

$34,648.36 from uncashed checks, and $84.40 from undistributed funds due to rounding.

       11.    As of May 1, 2019, in accordance with the Settlement Agreement, Class Counsel

directed me to pay each Settlement Class Member who cashed his/her/its Initial Settlement

Payment a Second Distribution. The remaining Settlement Fund balance of $34,732.76 was

divided on a pro rata basis amongst the 2,468 members of the Settlement Class who

negotiated the Initial Settlement Payment.

       12.    On May 8, 2019, Class-Settlement issued checks representing the Second

Distribution to the 2,468 members of the Settlement Class who cashed or deposited the Initial
      Case: 1:16-cv-10651 Document #: 77-2 Filed: 09/06/19 Page 4 of 4 PageID #:442




Settlement Payment. Each new check was in the amount of $14.07, and had a void date of

July 8, 2019).

      13.       As of July 8, 2019, 108 checks were returned as undeliverable. A total of 78

checks were returned with forwarding information, and were remailed as soon as

administratively practicable. The remaining 30 checks did not have forwarding address

information and were not remailed.

      14.       As of August 22, 2019, $6,550.55 remained in the Settlement Account, including

$6,542.55 from uncashed checks, and $8.00 from undistributed funds due to rounding.

      15.       On August 22, 2019, Class-Settlement prepared and sent a check in the amount

of $6,550.55 to EPIC representing the Cy Pres distribution in this matter.

      16.       As of September 5, 2019, no funds remain in the Dolemba v Fora Financial

Settlement Fund.



Executed this    6 th day of September, 2019.



                                                  Dorothy Sue Merryman
                                                  Class-Settlement.com
